DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to applicants claim to priority to international application PCT/US2016/023798 filed March 23, 2016; to provisional applications 62/134,506 filed March 17, 2015; 62/163,601 filed May 19, 2015; 62/184,787 filed June 25, 2015; 62/239,146 filed October 8, 2015; 62/246,328 filed October 26, 2015; 62/246,339 filed October 26, 2015; 62/246,477 filed October 26, 2015; 62/246,489 filed October 26, 2015; and U.S. Application No. 14/930,284 filed November 2, 2015 now Patent No. 9,492,086. 

Status of Claims
This Office Action is responsive to the amendment filed on May 18, 2021. As directed by the amendment: claims 8 and 18 have been amended. Thus, claims 1-20 are presently pending in this application. 
Applicant’s amendment to claim 8 obviates the previous claim objection applied thereto. Claims 18-19 were previous rejected under 35 U.S.C. 112(b) as being indefinite. Claims 18-19 were previous rejected under 35 U.S.C. 112(d) as being of improper dependent form. Applicant’s amendment to claim 18 overcome the previously 35 U.S.C. 112(b) and 112(d) rejections. Claims 1 and 4-12 were previous rejected under 35 U.S.C. 103 as being unpatentable over Hallett et al. (U.S. Pub. No. 2013/0186394) in view of Cragg et al. (U.S. Pub. No. 2014/0246025). Claims 2-3 were previous rejected under 35 U.S.C. 103 as being unpatentable further in view of Oren (U.S. Patent No. 5,649,533). Claim 13-20 were previous rejected under 35 U.S.C. 103 as being unpatentable over Hallett et al. (U.S. Pub. No. 
Applicant arguments necessitated new grounds of rejection, shown below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the sleep detector" in ln 1.  There is insufficient antecedent basis for this limitation in these claims. Claim 19 depends upon claim 15, the limitation “sleep detector” has not previously been introduced in the claim 19 depends upon.  The limitation “sleep detector” is initially introduced in claim 16. For the purpose of this Office Action claim 19 is interpreted as depending from claim 16. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 further limit the “sleep detector” limitation. However, Claim 19 depends upon claim 15 and the limitation “sleep detector” has not previously been introduced in the claim 19 depend upon.  The limitation “sleep detector” is initially introduced in claim 16. Therefore, Claim 19 fail to further limit the subject matter of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hallett et al. (U.S. Pub. No. 2013/0186394; hereinafter: “Hallett”) in view of Cragg et al. (U.S. Pub. No. 2013/0312757; hereinafter: “Cragg”).
Regarding Claim 1, Hallett discloses a respiratory apparatus comprising a mask (12 and “respiratory valve apparatus” 10/282; Fig. 1-3, 21-24) for treating a patient suffering from obstructive sleep apnea (¶ 0002), the mask adapted to be connected to an air flow generator (14; Fig. 1) and constructed to cover at least the nostrils of the patient (Fig. 1), the mask comprising: a cavity (A, Fig. A annotated below) in fluid connection with the nostrils of the patient [Fig. 1; Examiner notes: Hallett discloses the interior of mask (12; Fig. 1) and the interior of the  “respiratory valve apparatus” 10/282 in fluid with the nostrils of the patient]; an inlet pressure port (290; Fig. 21, 23-24) constructed to be attached to the air flow generator (¶ 0088); the inlet pressure port fluidly connected to the cavity via an inlet pressure one-way valve (302; Fig. 21-24) that is constructed to allow air flow from the air flow generator to the cavity with little resistance and blocking air flow from the cavity to the air flow generator (¶¶ 0091-0093, 0096, 0099); the inlet pressure port fluidly connected to an expiration valve (328; Fig. 21, 23-24; ¶¶ 0093-0094, 0110), wherein the expiration valve comprises a membrane (284; Fig. 21) with a first surface (A, Fig. B annotated below) and a second surface (B, Fig. B annotated below) opposite to the first surface, the first surface is exposed to the inlet pressure port (¶¶ 0091-0100; Fig. 23-24; Examiner notes: Hallett discloses that air flow from the air flow generator travels from the inlet pressure port to the first surface of the membrane, thus the first surface is exposed to the inlet pressure port) and the second surface exposed to the cavity [¶¶ 0091-0100; Fig. 23-24; Examiner notes: Hallett discloses that outlet port (292; Fig. 24) provides a connection to the mask, thus the second surface exposed to the cavity], the expiration valve is constructed to restrict air flow from the cavity to the outside of the mask, wherein the restriction is dependent on the pressure exerted against the first surface of the membrane from the air in the inlet pressure port (¶¶ 0090, 0092-0095, 0110).

    PNG
    media_image1.png
    395
    357
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 3 of Hallett.


    PNG
    media_image2.png
    318
    522
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 24 of Hallett.

Hallett discloses the respiratory apparatus the mask comprising an inspiration one-way valve fluidly connected to the cavity and to the outside of the mask, the inspiration valve is 
Cragg teaches a sleep apnea device comprising a mask (22; Fig. 3A, 4A, 4B, 4D; ¶ 0094) comprising an inlet pressure port (32; Fig. 3A, 4A, 4B, 4D) constructed to be attached to an air flow generator (25, 154; Fig. 3A, 3C;  ¶¶ 0156, 0159); the inlet pressure port fluidly connected to the cavity via an inlet pressure one-way valve (36; Fig. 3A, 4A, 4B, 4D), an expiration valve (28; Fig. 3A, 4A, 4B, 4D), and an inspiration one-way valve  (30; Fig. 4A, 4B, 4D ) fluidly connected to a cavity (interior of mask 22; Fig. 4A) and to the outside of the mask (¶¶ 0086, 0089, 0094, 0098-0105), the inspiration valve is constructed to allow air flow from the outside of the mask into the cavity with little resistance and blocking air flow from the cavity to the outside of the mask (¶¶ 0086, 0089, 0094, 0098-0105) for the purpose of allowing a user to inhale room air as well as pressurized air (¶ 0103). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the mask of the respiratory apparatus of Hallett to further include the inspiration one-way valve fluidly connected to the cavity and to the outside of the mask, the inspiration valve is constructed to allow air flow from the outside of the mask into the cavity with little resistance and blocking air flow from the cavity to the outside of the mask as taught by Cragg for the purpose of allowing a user to inhale room air as well as pressurized air (See Cragg: ¶ 0103).
Regarding Claim 4, the modified device of Hallett discloses the respiratory apparatus wherein the inspiration one way valve comprises two valves (A, Fig. C annotated below; See Cragg: ¶ 0098).

    PNG
    media_image3.png
    163
    232
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 4D of Cragg.
Regarding Claim 5, the modified device of Hallett discloses the respiratory apparatus further comprising an ambient pressure port (A, Fig. D annotated below), wherein the inspiration one-way valve and the expiration valve are fluidly connected to the ambient port (See Cragg: Fig. 4A, 5A, 5B; ¶¶ 0098-0105 0164-0171).

    PNG
    media_image4.png
    340
    288
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 4A of Cragg.
Regarding Claim 6, the modified device of Hallett discloses the respiratory apparatus wherein the inlet pressure one way valve comprises a membrane (See Hallett: 312; Fig. 21; ¶¶ 0091, 0096) and a valve seat (See Hallett: 314; Fig. 21; ¶ 0091).
Regarding Claim 7, the modified device of Hallett discloses the respiratory apparatus wherein the inspiration one-way valve comprises a membrane (A, Fig. C annotated above; See Cragg: ¶ 0098) and a valve seat (B, Fig. D annotated above).
Regarding Claim 8, the modified device of Hallett discloses the respiratory apparatus wherein the expiration valve comprises the membrane (See Hallett: 284; Fig. 21) and a valve seat (See Hallett: 360, C, Fig. A annotated above).
Regarding Claim 9, the modified device of Hallett discloses the respiratory apparatus wherein the shape of the membrane dependent on the pressure of air in the inlet pressure port (See Cragg: ¶¶ 0086, 0089, 0094, 0098-0105; Examiner notes: The pressure of the air in the inlet pressure port pressurizes the cavity and the membrane of the inspiration one-way valve is exposed to the pressure of the cavity. Thus, the pressure of the air in the inlet pressure port would affect the shape of the membrane of the inspiration one-way valve.)

Regarding Claim 10, Hallett discloses a respiratory apparatus comprising a mask (12 and “respiratory valve apparatus” 10/282; Fig. 1-3, 21-24) for treating a patient suffering from obstructive sleep apnea (¶ 0002), the mask adapted to be connected to an air flow generator (14; Fig. 1) and constructed to cover at least the nostrils of the patient (Fig. 1), the mask comprising: a cavity (A, Fig. A annotated above) in fluid connection with the nostrils of the patient [Fig. 1; Examiner notes: Hallett discloses the interior of mask (12; Fig. 1) and the interior of the  “respiratory valve apparatus” 10/282 in fluid with the nostrils of the patient]; an inlet pressure port (290; Fig. 21, 23-24) constructed to be attached to the air flow generator (¶ 0088); the inlet pressure port fluidly connected to the cavity via an inlet pressure one-way valve (302; Fig. 21-24); the inlet pressure port fluidly connected to an expiration valve (328; Fig. 21, 23-24; ¶¶ 0093-0094, 0110), wherein the expiration valve comprises a membrane (284; Fig. 21) with a first surface (A, Fig. B annotated above) and a second surface (B, Fig. B annotated above) opposite to the first surface, the first surface is exposed to the inlet pressure port (¶¶ 0091-0100; Fig. 23-24;  the inlet pressure one-way valve are open (¶ 0088, 0091-0100); the rest mode occurs when the patient is neither inspiring air nor expiring air, during which the inlet pressure one-way-valve is open, and the expiration valve is closed (¶¶ 0091-0100; Examiner notes: Hallett discloses the pressure is supplied to the cavity will open the inlet pressure one-way-valve); and the expiration mode occurs when the patient expires air, during which the expiration valve restricts air flow from the cavity to the outside of the mask, wherein the restriction is dependent on the pressure air in the inlet pressure port and the inlet pressure one-way valve is closed (¶¶ 0093-0100; Fig. 24).
Hallett does not specifically discloses the respiratory apparatus comprising an inspiration one-way valve fluidly connected to the cavity and to the outside of the mask; and wherein the inspiration mode occurs when the patient inspires air, during which the inspiration one-way valve and the inlet pressure one-way valve are open; the rest/apnea mode occurs when the patient is neither inspiring air nor expiring air, during which the inlet pressure one-way-valve is open, and the expiration valve and inspiration one-way valve are closed; and the expiration mode occurs when the patient expires air, during which the expiration valve restricts air flow from the cavity to the outside of the mask, and the inlet pressure one-way valve and the inspiration one-way valve are closed.
Cragg teaches a sleep apnea device comprising a mask (22; Fig. 3A, 4A, 4B, 4D; ¶ 0160) comprising an inlet pressure port (32; Fig. 3A, 4A, 4B, 4D) constructed to be attached to an air  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the mask of the respiratory apparatus of Hallett to further include the inlet pressure one-way valve, the expiration valve, and the inspiration one-way valve; wherein the inspiration one-way valve is fluidly connected to the cavity and to the outside of the mask, the inspiration valve is constructed to allow air flow from the outside of the mask into the cavity with little resistance and blocking air flow from the cavity to the outside of the mask and wherein during the inspiration mode occurs the inspiration one-way valve and the inlet pressure one-way valve are open; during the rest mode occurs the inlet pressure one-way-valve is open, and the expiration valve and inspiration one-way valve are closed; and during the expiration mode the expiration valve restricts air flow from the cavity to the outside of the mask, and the inlet pressure one-way valve and the inspiration one-way valve are closed,  as taught by Cragg for the purpose of allowing a user to inhale room air as well as pressurized air (See Cragg: ¶ 0103). 
Regarding Claim 11, the modified device of Hallett discloses the respiratory apparatus wherein the mask comprises a disconnected mode when the air flow generator is not providing airflow to the mask: during which when a patient inspires the inspiration one-way valve and the expiration valve are open; and during which when a patient expires the inspiration one-way valve is closed and the expiration valve is open [See Hallett: ¶¶ 0092-0100; Examiner notes: Hallett discloses the membrane of the expiration valve as being held closed by the pressure generated by the air flow generator, thus when the air flow generator is not providing airflow to the mask the 
Regarding Claim 12, the modified device of Hallett discloses the respiratory apparatus wherein the mask comprises a disconnected mode when the air flow generator is not providing airflow to the mask: during which when a patient inspires the inspiration one-way valve is open; and during which when a patient expires the inspiration one-way valve is closed and the expiration valve is open [See Hallett: ¶¶ 0092-0100; Examiner notes: Hallett discloses the membrane of the expiration valve as being held closed by the pressure generated by the air flow generator, thus when the air flow generator is not providing airflow to the mask the expiration valve will not seal and will be open. Further, Cragg discloses because of the directionality of the inspiration one-way valve, the inspiration one-way valve is open during inhalation and closed during exhalation regardless of the airflow from the air flow generator (See Cragg: ; ¶¶ 0089, 0094-0096; Fig. 4A-4D).].

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hallett in view of Cragg as applied to claim 1 above, and further in view of Oren (U.S. Patent No. 5,649,533).
Regarding Claim 2, the modified device of Hallett discloses the respiratory apparatus of claim 1, shown above. 
The modified device of Hallett does not specifically disclose the respiratory system comprising a valve cartridge that comprises the inlet pressure one way valve, the expiration valve and the inspiration one way valve. 
Oren teaches a respiration device comprising a valve cartridge that comprises the inlet pressure one way valve, the expiration valve and the inspiration one way valve [valve controlled air chamber housing 16 includes a plurality of one-way valves 34, 34’ comprising breathing 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Hallett to include the valve cartridge that comprises the inlet pressure one way valve, the expiration valve and the inspiration one way valve as taught by Oren for the purpose of enclosing the valves in a housing or cartridge thereby providing an apnea device which is self-contained (See Oren: col 1, ln 43-45).
Regarding Claim 3, the modified device of Hallett discloses the respiratory system of claim 2 wherein the cartridge is removable [Examiner notes: Oren discloses housing 116 is attachable to (thus, removable from) nose mask (See Oren: 110; Fig. 3a; col 3, ln 20-27).].

Claims 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hallett (U.S. Pub. No. 2013/0186394) in view of Cragg (U.S. Pub. No. 2013/0312757) in view of Witt et al. (U.S. Pub. No. 2011/0259331; hereinafter: “Witt”).
Regarding Claim 13, Hallett discloses a respiratory system comprising for treating a patient suffering from obstructive sleep apnea (¶ 0002), the system comprising: an air flow generator (14; Fig. 1); a tube (16; Fig. 1) connected to the air flow generator (¶ 0064; Fig. 1); a mask (12 and “respiratory valve apparatus” 10/282; Fig. 1-3, 21-24) constructed to cover at least the nostrils of the patient (Fig. 1), the mask comprising: a cavity (A, Fig. A annotated above) in fluid connection with the nostrils of the patient [Fig. 1; Examiner notes: Hallett discloses the interior of mask (12; Fig. 1) and the interior of the  “respiratory valve apparatus” 10/282 in fluid with the nostrils of the patient]; an inlet pressure port (290; Fig. 21, 23-24) constructed to be attached to the air flow generator via the tube (Fig. 1; ¶¶ 0064, 0088); the inlet pressure port fluidly connected to the cavity via an inlet pressure one-way valve (302; Fig. 21-24) that is constructed to allow air flow from the air flow generator to the cavity with little resistance and 
Hallett discloses the respiratory apparatus the mask comprising a controller that adjusts an air flow pressure and volume to be generated; and an inspiration one-way valve fluidly connected to the cavity and to the outside of the mask, the inspiration valve is constructed to allow air flow from the outside of the mask into the cavity with little resistance and blocking air flow from the cavity to the outside of the mask.
Witt teaches a respiration system for treating a patient suffering from obstructive sleep apnea (40; Fig. 5-6; ¶¶ 0058, 0076), the system comprising: an air flow generator (42; Fig. 5-6; ¶ 0065), which further comprises a controller (49, 50; Fig. 5-6) that adjusts an air flow pressure and volume to be generated (Fig. 5-6; ¶¶ 0076, 0078-0082) for the purpose of controlling the flow rate of the pressurized flow of breathable gas to maintain airway stability (0081-0082). 
Cragg teaches a sleep apnea device comprising a mask (22; Fig. 3A, 4A, 4B, 4D; ¶ 0094) comprising an inlet pressure port (32; Fig. 3A, 4A, 4B, 4D) constructed to be attached to an air flow generator (25, 154; Fig. 3A, 3C;  ¶¶ 0090, 0093); the inlet pressure port fluidly connected to  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respiratory apparatus of Hallett to further include controller that adjusts an air flow pressure and volume to be generated, as taught by Witt; and modify the mask to include the inspiration one-way valve fluidly connected to the cavity and to the outside of the mask, the inspiration valve is constructed to allow air flow from the outside of the mask into the cavity with little resistance and blocking air flow from the cavity to the outside of the mask as taught by Cragg for the purpose of controlling the flow rate of the pressurized flow of breathable gas to maintain airway stability (See Witt: ¶¶ 0081-0082) and allowing a user to inhale room air as well as pressurized air (See Cragg: ¶ 0103).
Regarding Claim 14, the modified device of Hallett discloses the respiratory system wherein the controller comprises a delay circuit that delays the generation of air flow from the air flow generator for a predetermine amount of time (See Witt: ¶¶ 0081-0082; Examiner notes: Witt discloses if the stability module 54 determines the airway is open, the flow of gas from circuit 44 is reduced or stopped for that time, thus delaying the generation of air flow; Fig. 5-6; ¶¶ 0081-0082).
Regarding Claim 15, the modified device of Hallett discloses the respiratory system wherein a predetermined maximum pressure is set and the air flow generator gradually increases the pressure of air generated until the maximum pressure is reached [See Witt: ¶¶ 0071, 0073; Examiner notes: Witt discloses the flow rate from generator 42 through circuit 44 is incremented 
Regarding Claim 17, the modified device of Hallett discloses the respiratory system wherein a predetermined maximum pressure is set and the air flow generator gradually increases the pressure of air generated until the maximum pressure is reached (Examiner notes: Witt discloses the flow rate from the generator (See Witt: 42; Fig. 5-6) through circuit (See Witt: 44; Fig. 5-6) is incremented over time from an initial level to a level that provides effective therapy (i.e. maximum predetermined pressure); See Witt: ¶¶ 0071, 0073).
Regarding Claim 20, the modified device of Hallett discloses the respiratory system wherein the tube consists of a single lumen connecting the mask to the air flow generator (See Witt: Fig. 5-6; ¶ 0068; Examiner notes: Witt discloses circuit 44 comprises a single lumen of small cross-section connected to generator 42).

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hallett  in view of Cragg in view of Witt as applied to claim 13 above, and further in view of Bola Welzien et al. (U.S. Pub. No. 2013/0066226; hereinafter “Bola”).
Regarding Claim 16, the modified device of Hallett discloses the respiratory system of claim 13. 
The modified device of Hallett does not specifically disclose the respiratory system further comprising a sleep detector that signals the controller that the patient is asleep, thus activating the generation of air flow from the air flow generator.
Bola teaches a system for detecting sleep onset comprising a sleep detector (20, 38; Fig. 1) that signals a controller (22; Fig. 1) that a patient is asleep (¶¶ 0020-0048), thus activating a generation of air flow (14; Fig. 1; ¶ 0013) from the air flow generator (¶¶ 0041-0048; Fig. 5) for the purpose of reducing obstructive respiratory events (¶ 0041). 

Regarding Claim 18, the modified device of Hallett discloses the respiratory system of claim 16. 
The modified device of Hallett does not specifically disclose the respiratory system wherein the sleep detector is worn by the patient and is adapted to take biometric readings of the patient.
Witt teaches the respiration system comprising a sleep detector is worn by the patient (sensors 48 are worn on body 10; Fig. 5-6; ¶ 0077) and is adapted to take biometric readings of the patient [See Witt: Fig. 1, 5-6; ¶ 0077; Examiner notes: Witt discloses sensors 48 monitor gas parameter near the airway or vibration around the airway (biometric readings).] for the purpose of monitoring airway flow and/or pressure, or vibration around the airway (¶ 0077). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the sleep detector of the modified device of Hallett to include the sleep detector being worn by the patient and being adapted to take biometric readings of the patient as taught by Witt for the purpose of monitoring airway flow and/or pressure, or vibration around the airway (See Witt: ¶ 0077).
Regarding Claim 19, the modified device of Hallett discloses the respiratory system of claim 16. 
The modified device of Hallett does not specifically disclose the respiratory system wherein the sleep detector is wirelessly connected to the controller.
Witt teaches the respiration system comprising a sleep detector (sensors 48; Fig. 5-6) is wirelessly connected to the controller (sensors 48 communicate with user interface 49; user 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the sleep detector of the modified device of Hallett to include to include the sleep detector being wirelessly connected to the controller as taught by Witt for the purpose of removing the need for hard-wired communication (See Witt: ¶ 0051).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the Cragg et al. (U.S. Pub. No. 2014/0246025) reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes newly cited prior art Cragg et al. (U.S. Pub. No. 2013/0312757), being the parent of Cragg et al. (U.S. Pub. No. 2014/0246025), discloses the subject matter relied upon herein and in the Non-Final Office Action of May 10, 2021, shown above. Specifically, Cragg et al. (U.S. Pub. No. 2013/0312757) claims the exhalation valve with variable resistance (introduced in claim 1) and the inspiration valve coupled to the mask to allow ambient air to enter the mask (introduced in claim 4). Cragg et al. (U.S. Pub. No. 2013/0312757) lists a plurality of inventors but fails to specifically list Richard Ewers as an inventor. Therefore, it is unclear how Richard Ewers can be the “sole inventor” of the subject matter utilized in the previous 35 U.S.C. 103 in view of Cragg et al. (U.S. Pub. No. 2014/0246025) as asserted in the (pre-AIA ) Affidavit under 37 CFR 1.131. Examiner invites Applicant to address this discrepancy in their response.
 Furthermore, Examiner notes, the Affidavit filed under 37 CFR 1.131 is for pre-AIA  applications.  The current application’s effective filing date is after March 16, 2013, thus the instant application is examined under AIA .  Therefore, any affidavits or declarations traversing rejections or objections should be filed under 37 CFR 1.132 

Finally, Examiner notes, Applicant's amendments and arguments filed May 18, 2021 regarding the previous 35 U.S.C. 112(b) and 112(d) rejections applied to claims 18 and 19 failed to address claim 19, thus the previous 35 U.S.C. 112(b) and 112(d) rejections have been maintained, see above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mulcahy et al. (U.S. Pub. No. 2009/0038616) discloses a positive airway pressure device having a sensor for determining a sleep stage and, with each sleep stage a treatment pressure is associated therewith. A flow generator may be operable to provide a supply of pressurized breathable gas to the patient in dependence on the sleep stage of the patient and configured to adjust the treatment pressure of the breathable gas if the sensor determines that the sleep stage of the patient changes (¶ 0031).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/ELLIOT S RUDDIE/Examiner, Art Unit 3785